Case: 10-30027 Document: 00511504048 Page: 1 Date Filed: 06/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 9, 2011
                                       No. 10-30027
                                                                            Lyle W. Cayce
                                                                                 Clerk



EDWARD E. PRICE,

                                                   Petitioner-Appellant,

versus

BURL CAIN, Warden, Louisiana State Penitentiary,

                                                   Respondent-Appellee.




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                  No. 3:07-CV-937




Before GARWOOD, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*


       In this habeas corpus action, Edward Price claims an improper strike of
a potential juror under Batson v. Kentucky, 476 U.S. 79 (1986). We have read



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30027 Document: 00511504048 Page: 2 Date Filed: 06/09/2011



                                 No. 10-30027

the briefs and pertinent portions of the record and have consulted the applicable
law and have heard the arguments of counsel. The sole question is whether the
magistrate judge committed clear error in making the credibility determination
that the state’s jury strikes were not based on race. We conclude that there was
no clear error.
      The judgment is AFFIRMED.




                                       2